NOT RECOMMENDED FOR PUBLICATION
                                File Name: 16a0369n.06

                                           No. 15-5649


                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT

KELSEY R. WOOD,                                          )
                                                                                   FILED
                                                         )                   Jun 30, 2016
       Plaintiff-Appellant,                              )               DEBORAH S. HUNT, Clerk
                                                         )
v.                                                       )       ON APPEAL FROM THE
                                                         )       UNITED STATES DISTRICT
TECHNOLOGY FOR ENERGY CORPORATION,                       )       COURT FOR THE EASTERN
                                                         )       DISTRICT OF TENNESSEE
       Defendant-Appellee.                               )
                                                         )
                                                         )

BEFORE:        NORRIS, BATCHELDER, and SUTTON, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Kelsey R. Wood alleges that Technology

for Energy Corporation (“TEC”) violated the Equal Pay Act, 29 U.S.C. § 206(d), et seq.; the

Tennessee Human Rights Act, Tenn. Code Ann. § 4-21-101, et seq.; and Tenn. Code Ann. § 50-

2-202 when it paid her a salary and bonuses lower than those of her male coworkers. The district

court entered an order granting TEC’s motion for summary judgment with a memorandum

opinion setting forth the reasons for its decision. On appeal, Wood argues that the district court

erred by granting TEC’s motion for summary judgment because her salary and bonus violated

the Equal Pay Act.

       After carefully reviewing the record, the applicable law, and the parties’ briefs, we are

convinced that the district court did not err in its conclusions. The district court’s opinion

carefully and correctly sets out the undisputed facts and the law governing the issues raised, and

clearly articulates the reasons underlying its decision. Thus, issuance of a full written opinion by
No. 15-5649, Kelsey Wood v. Technology for Energy Corp.


this court would serve no useful purpose. Accordingly, for the reasons stated in the district

court’s opinion, we AFFIRM.




                                                    -2-